119 F.3d 6
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James LOCKHART, Plaintiff-Appellant,v.CITY OF TACOMA;  City of Tacoma Municipal Court, Defendants-Appellees.
No. 96-35677.
United States Court of Appeals, Ninth Circuit.
Submitted July 14, 1997**Decided July 18, 1997.

Appeal from the United States District Court for the Western District of Washington, No. CV-96-05441-FDB;  Franklin D. Burgess, District Judge, Presiding.
Before:  HUG, Chief Judge, KOZINSKI and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
James Lockhart appeals pro se the district court's dismissal as frivolous of his attempted removal to federal court of a state traffic infraction action.  Lockhart was apparently convicted for speeding and his state appeals have been unsuccessful.  He contends removal to federal court was proper on the ground of impact upon interstate commerce through Lockhart's challenge to the radar equipment used during his 1992 traffic stop.


3
We conclude the district court's dismissal was proper because petitions for removal of a criminal prosecution generally must be filed "not later than thirty days after the arraignment in the State court."  28 U.S.C. § 1446(c)(1).  Lockhart waived any right to removal by failing to file a timely petition and he has provided no good cause for filing the petition at a later time.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3